PER CURIAM.
The trial court erred in granting summary judgment in favor of Sonya Zions in this dispute concerning life insurance coverage. Based on the record before us, factual issues remain as to whether Howard Zions was covered under the life insurance policy. “If the record reflects the existence of any genuine issue of material fact or the possibility of any issue, or if the record raises even the slightest doubt that an issue might exist, summary judgment is improper.” Holland v. Verheul, 583 So.2d 788, 789 (Fla. 2d DCA 1991). We reverse the summary judgment in favor of Sonya Zions and remand the case for trial.
RYDER, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.